Exhibit 10. (ccc)

 

AMENDMENT TWO TO

FLEETBOSTON FINANCIAL CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

July 1, 2000 Restatement

 

WHEREAS, at its meeting on January 20, 2004, the Board of Directors of
FleetBoston Financial Corporation (“Corporation”) adopted resolutions to
terminate the FleetBoston Financial Corporation Employee Stock Purchase Plan
(“Plan”) and to authorize the Director of Compensation and Benefits to
effectuate the termination of the Plan, including the authority and discretion
to establish a termination date and to adopt any amendments that are necessary
or appropriate in connection with such termination.

 

NOW THEREFORE, this Amendment Two adds a new Section 20 to the Plan effective
January 23, 2004, to read in its entirety as follows:

 

“20. Termination of the Plan

 

Notwithstanding any provision in the Plan to the contrary, the following
provisions shall apply.

 

  a.   No Participant contributions shall be withheld from a Participant’s Pay
on a Pay Date or made by any other method after January 30, 2004.

 

  b.   Effective beginning February 4, 2004, a Participant may withdraw all
amounts in his Account, without regard to the six-month holding period
restriction set forth in Section 8.1.

 

  c.   Unless a Participant timely requests a withdrawal or distribution of the
entire balance of his Account before February 21, 2004, in an optional form
permitted by Section 8.3, the Agent will distribute to the Participant in a
reasonable time thereafter (i) a certificate for all whole Shares allocated to
the Participant’s Account and (ii) a check for the market value of any
Fractional Share allocated to the Account.

 

  d.   The Plan is terminated effective February 27, 2004.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment Two to the FleetBoston Financial Corporation
Employee Stock Purchase Plan, July 1, 2000 Restatement, has been adopted and
executed by a duly authorized officer of the Corporation on this 20th day of
January, 2004.

 

 

FLEETBOSTON FINANCIAL CORPORATION

By:

 

/S/    LISA G. BISACCIA

--------------------------------------------------------------------------------

    Lisa G. Bisaccia     Director of Compensation and Benefits